Order entered September 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00577-CV

                                LUIS ZAMORA, Appellant

                                              V.

                    CHAMPION COOLER CORPORATION, Appellee

                      On Appeal from the County Court at Law No. 2
                                 Grayson County, Texas
                          Trial Court Cause No. 2013-2-063CV

                                          ORDER
       We GRANT court reporter Tammy Allen’s request for extension of time to file record

and ORDER the reporter’s record be filed no later than October 10, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE